General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The Examiner objects to the specification for the following reasons.
The title is inconsistent or unclear because more than one title is used in the application. (MPEP 1503.01.I) The titles “Data Transmission Cable”, “Loudspeaker”, Pair of Earphones with Charging Box”, Earphone”, and “Peripherals” appear in the application as the title. The claimed invention should be accurately described throughout the specification. Further the title must clearly define the article as a single entity. The titles “Pair of Earphones with Charging Box” or “Peripherals” is not accurate because it does not describe a single entity. “Combined Pair of Earphones with Charging Box” or “Peripheral” would be an appropriate title. 37 CFR 1.153 (MPEP 1503.01.I)
Additionally, the specification should be amended to provide descriptions for the figures as follows: 
1.1 is a perspective view. 
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
The claim is objected to for not being in formal terms. (37 CFR 1.153). The indefinite article “a” or “an” must be appear before the article of manufacture. For proper form, the claim must be amended to read: --I claim:  The ornamental design for a [Title], as shown.--
Restriction / Election - 35 U.S.C. § 121
This application discloses the following embodiments:
Embodiment   1 – 1 
Embodiment   2 – 2
Embodiment   3 – 3 
Embodiment   4 – 4
Embodiment   5 – 5 
Embodiment   6 – 6
Embodiment   7– 7 
Embodiment   8 – 8
Embodiment   9 – 9 
Embodiment 10 – 10
Embodiment 11 – 11 
Embodiment 12 – 12
Embodiment 13 – 13
Embodiment 14 – 14.1-14.2
Embodiment 15 – 15 
Embodiment 16 – 16
Embodiment  17 – 17 
The above embodiments divide into the following patentably distinct groups of designs:
Group  1:  Embodiment  1
Group  2:  Embodiment  2
Group  3:  Embodiment  3
Group  4:  Embodiment  4
Group  5:  Embodiment  5
Group  6:  Embodiment  6
Group  7:  Embodiment  7
Group   8:  Embodiment  8
Group   9:  Embodiment  9
Group 10:  Embodiment  10
Group 11:  Embodiment  11
Group 12:  Embodiment  12
Group 13:  Embodiment  13
Group 14:  Embodiment  14
Group 15:  Embodiment  15
Group 16:  Embodiment  16
Group 17:  Embodiment  17

    PNG
    media_image1.png
    653
    315
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    528
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    496
    502
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    443
    402
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    648
    823
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    618
    810
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    510
    786
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    451
    298
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    270
    583
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    415
    521
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    392
    507
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    493
    447
    media_image12.png
    Greyscale

The groups differ in overall appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The differences in the appearances and various features of the claimed configurations of the invention creates patentably distinct designs. 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the above patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all replacement figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 
1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/
Primary Examiner, Art Unit 2915